Apareciendo que el escrito de apelación en el presente caso se radicó el día 23 de junio de 1930, y que desde el día 2 de abril de 1931, en que los apelantes radicaron su última moción de pró-rroga para preparar la transcripción de evidencia, hasta .la fecha, no han practicado ninguna otra gestión para perfeccionar su apelación, habiendo transcurrido más de dos años desde que se inició la misma, se desestima, por abandono, el recurso de apelación establecido en este caso contra sentencia de la Corte de Distrito de San Juan, dictada en 23 de mayo, 1930.